 Case 20-30149        Doc 109     Filed 02/24/20 Entered 02/24/20 15:45:16              Desc Main
                                   Document     Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               AT CHARLOTTE
______________________________________________________________________________

In re:                                         )
                                               )
SD-CHARLOTTE, LLC,                             )      Chapter 11
RTHT INVESTMENTS, LLC,                         )
SD RESTAURANT GROUP, LLC,                      )      Case No. 20-30149
SD-MISSOURI, LLC, and                          )
SOUTHERN DELI HOLDINGS, LLC,                   )      Jointly Administered

         Debtors.

______________________________________________________________________________

                NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

______________________________________________________________________________


         PLEASE TAKE NOTICE that the undersigned appears for and on behalf of Itria Ventures

LLC (“Itria”), for all purposes in connection with this case. Pursuant to Bankruptcy Rules 2002

and 9010(b) the undersigned hereby requests service of all notices, applications, motions, orders,

pleadings, reports, plans and disclosure statements filed or served in this case, and requests that

the name and address of the undersigned be added to all mailing matrices in this case. Service

may be made and directed as follows:

                Adam L. Shiff, Esq.
                KASOWITZ BENSON TORRES LLP
                1633 Broadway
                New York, New York 10019
                Telephone: (212) 506-1732
                Facsimile: (212) 835-5032
                Email: ashiff@kasowitz.com

         This notice of appearance and request for notices is submitted for the limited purpose of

receiving copies of notices, pleadings, judgments and orders in this case. By submitting this notice

of appearance and request for notices, Itria is not consenting to or submitting to the jurisdiction of
 Case 20-30149        Doc 109     Filed 02/24/20 Entered 02/24/20 15:45:16              Desc Main
                                   Document     Page 2 of 2



the Bankruptcy Court for any purpose, and Itria expressly reserves the right to contest the

jurisdiction of the Bankruptcy Court and/or to demand a jury trial in any matter or proceeding to

which Itria may be a party.

                                                      Respectfully submitted,



                                                       /s/ Adam L. Shiff
                                                      Adam L. Shiff
                                                      Admitted Pro Hac Vice
                                                      KASOWITZ BENSON TORRES LLP
                                                      1633 Broadway
                                                      New York, New York 10019
                                                      Telephone: (212) 506-1732
                                                      Facsimile: (212) 835-5032
                                                      Email: ashiff@kasowitz.com


                                                      Mignon A. Lunsford
                                                      N.C. Bar No. 46220
                                                      BURR & FORMAN LLP
                                                      421 Fayetteville Street
                                                      Suite 1100, Office 1140
                                                      Raleigh, North Carolina 27601
                                                      Telephone: (919) 334-4709
                                                      Facsimile: (919-573-0771
                                                      Email: mlunsford@burr.com

                                                      Counsel for Itria Ventures LLC


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 24th day of February 2020, a true and correct copy of the Notice
of Appearance and Request for Notices was filed electronically. Notice of this filing was sent by
operation of the Court’s electronic filing system to all parties indicated on the electronic filing
receipt. Parties may access this filing through the Court’s electronic filing system.


                                                      /s/ Shai Schmidt
                                                      Shai Schmidt
